DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.    35 U.S.C. 101 reads as follows:
        Whoever invents or discovers any new and useful process, machine, manufacture, or 
        composition of matter, or any new and useful improvement thereof, may obtain a patent 
        therefor, subject to the conditions and requirements of this title.

      Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter the claim 11 recite an embodiment of the applicants' invention directed towards a computer readable storage medium storing a program. It is noted, however, the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types as no specific and limiting definition of “the medium” is provided. Thus, under the broadest reasonable interpretation, the full claim scope of "computer readable medium" would include non-statutory mediums such as carrier waves.
As per the recent USPTO notice signed by director David Kappos on 1/26/2010: “The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their term reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable 
          The scope of “computer-readable storage medium” therefore includes signal-based mediums. A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory. Since the scope of “the medium" includes these non-statutory instances, claim 11 is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Zhao), U.S. Publication No. 2018/0098331.
Regarding Claims 1, 6 and 11, Zhao discloses a method for sending data, comprising:
receiving (via a receiving unit described in paragraph [0059]), by a terminal (for example, a first terminal device; see paragraph [0057]), information of transmission resource configurations, wherein the information contains at least two transmission resource configurations (in other words, time-frequency resource location information of each resource in a resource set sent by the network device; see paragraph [0059]), transmission resources configured by the at least two transmission resource configurations (see paragraph [0059]);
determining (via a determining unit described in paragraph [0064]), by the terminal, a transmission resource suitable for data (i.e., service data packet; see paragraph [0064]) to be transmitted from the transmission resources configured by the at least two transmission resource configurations (in other words, a first resource pool according to first information of the first terminal device, where the first resource pool is one of at least two preconfigured resource pools, different quantities of transmission times are configured for resource pools in the at least two resource pools; see paragraph [0064]); and
sending, by the terminal, data on the determined transmission resource (in other words, according to the time-frequency resource location information of each resource in the resource set received by the receiving unit, the to-be-transmitted service data packet to a second terminal device by using each resource in the resource set; see paragraph [0060]).
non-dynamically scheduled.  However, according to Zhao paragraph [0472], a correspondence between the cell ID and the quantity of transmission times may be preconfigured in the network device and the terminal device.  Paragraphs [0473] of Zhao teach a correspondence between the CS and the quantity of transmission times may be preconfigured in the network device and the terminal device.  Therefore, the preconfigured transmission times may be considered as non-dynamic or static scheduling of transmission resource configurations.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhao’s invention to prevent interference and degrading of overall system performance as described in paragraph [0005].	
	Regarding Claims 2 and 7, Zhao discloses wherein, determining, by the terminal, the transmission resource suitable for the data to be transmitted from the transmission resources configured by the at least two transmission resource configurations, comprises: determining, by the terminal, the transmission resource suitable for the data to be transmitted from the transmission resources configured by the at least two transmission resource configurations based on a logical channel to which the data to be transmitted belongs (see paragraphs [0043]-[0044] and [0402]).
Regarding Claims 3 and 8, Zhao discloses wherein there is a preset relationship between the logical channel to which the data to be transmitted belongs and the transmission resource suitable for the data to be transmitted (see paragraphs [0043]-[0044] and [0402]).
Regarding Claims 4 and 9, Zhao discloses wherein the preset relationship is configured by a transmission resource parameter contained in a service type configuration (see paragraph [0064]).
Regarding Claims 5 and 10, Zhao discloses wherein receiving, by the terminal, the information of transmission resource configurations comprises: receiving, by the terminal, Radio Resource Control (RRC) signaling (see paragraphs [0102] and [0104]), or, RRC signaling and physical layer signaling to obtain the information of transmission resource configurations.
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645          
June 17, 2021